DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on filed on 29 July 2020 has been entered in full.   
1c.	The amendment to the specification filed on 29 July 2020, amending the Brief Descriptions of the drawings is acknowledged. No new matter has been introduced. 
1d.	The replacement drawings were received on 29 July 2020.  These drawings are acceptable.

Election/Restrictions:
2a.	Applicant’s election without traverse of the invention of Group II, (claims 5-28, 30-32, 34-40) in the reply filed on 14 September 2022 is acknowledged. 
2b.	Claims 1-28, 30-32, 34-40, 45-58 are pending, of which claims 5-28, 30-32, 34-40 are drawn to the elected invention and are under consideration. 
2c.	Claims 1-4, 45-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
Applicants’ request to rejoin the method claims of Group III is acknowledged.  Upon finding the elected product claims to be allowable, withdrawn process claims that meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112 and that are commensurate in scope with the allowed product claims will be rejoined. Lastly, Applicant’s reservation for the right to pursue the subject matter of claims directed to non-elected inventions, and any other subject matter as appropriate, in one or more continuation, divisional, and/or continuation-in-part applications, claiming priority to the present application, is noted.
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement:
3.	The information disclosure statements (IDS) submitted on 01 April 2021 and 14 September 2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references and reference from parent application 15/556,228 have been considered as to the merits.  

Specification: 
The disclosure is objected to because of the following informalities: 
4a.	The status of the parent non-provisional Application 15/556,228, must be corrected, by inserting U.S. Patent Number 10,668,150 after the filing date of said application.
4b.   The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Sequence Compliance/Specification:
4c.	On 10 April 2020, Applicant submitted a computer readable form of the sequence listing.  However, the application does not contain a separate statement paragraph on the first page of the specification that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I), §2422.03(I), and §2422.03(a)).  Please also see the Sequence Requirements herein below (particularly, item 1(a)).
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Claim Objections:
5.	Claims 5-8, 11, 13, 15-19, 21, 23, 24, 26-27, 36-39 are objected to because of the following informalities: 
5a.	Claim 16 depends from non-elected claim 1.  
5b.	Claims 5-7, 17-18, 26-27 recite the acronyms “redIL-33, IL-33-DSB or IL-33 DSB”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym (i.e., in each independent claim or first recitation in a dependent claim).
5c.	In claims 7 and 24, lines 1-2, for consistency among the claims, the word “binding” should be inserted before “molecule”.
5d.	In claims 9 and 19, lines 2-3, after “and a variable light domain (VL)”, the phrase “wherein said VH comprises” should be inserted (i.e., “a variable heavy domain (VH) and a variable light domain (VL) wherein said VH comprises VHCDRs…”).
5e.	In claims 11 and 21, lines 2-3, after “and a VH”, the phrase “wherein said VL comprises” should be inserted (i.e., “a VL and a VH wherein said VL comprises VLCDRs 1-3…”)..   
5f.	Claims 16 and 39 are objected to as being in improper form because a claim cannot reference two sets of claims to different features.
See MPEP § 608.01(n).  Appropriate correction is required. 
5g.	Claims 13, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5h.	In claim 24, lines 1-2, the transitional phrase “comprises” after the word “molecule” is missing and should be inserted.
5i.	Claims 36-38 depend from cancelled claim 33.

Claim Rejections - 35 USC § 112 [b]
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claim 24, 25, 34, 35, 39, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a.	Claims 24, 34, and 35 recite the limitations "the VH” or “the VL" in lines 1 or 3.  There is insufficient antecedent basis for these limitations in the claims. 
Claims 25, 39, 40 are also rejected under 35 U.S.C. 112, [b], is so far as they depend from claim 24 and 39 for the limitations set forth above.



Claim Rejections - 35 USC § 112, [a]: Written Description:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7a.	Claims 5-12, 14, 16-22, 24, 26-28, 30-32, 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 
The instant claims 5-12,14, 16-22, 24, 26-28, 30-32, 34-40 encompass a polynucleotide encoding a binding molecule, (a monoclonal antibody, human antibody, a chimeric antibody or a humanized antibody), wherein said binding molecule attenuates or inhibits activity of redIL-33 protein, which catalyzes oxidation of redIL-33 to IL-33 DSB, wherein said molecule is cross-reactive to wild-type redIL-33; claims 9-12 and 19-22 encompass a polynucleotide encoding a binding molecule comprises only light or heavy CDR sequences; claims 14 and 24 encompass a polynucleotide encoding a  binding molecule that shares 85%, 90%, or 95% identity to specific heavy and light chain sequences.
The claims do not require any structural requirements for the claimed polynucleotide that encodes an antibody, wherein the antibody is claimed by its function, the ability to attenuate or inhibit activity of redIL-33 protein or that it catalyzes oxidation of redIL-33 to IL-33 DSB. Thus, the claims encompass (i) a nucleic acid encoding a genus of antibodies that display the recited activity without any structural requirements or (ii) a nucleic acid ending a genus of antibodies that comprises only light or heavy chain CDR sequences or variants of the binding molecule. The specification teaches numerous antibodies that comprise specific heavy chain sequences and light chain sequences, (see table on pages 123-138). However, the specification does not teach that one single antibody that inhibits or attenuates redIL-33 activity. The specification teaches an antibody that comprises the heavy chain of SEQ ID NO:182 and the light chain sequence of SEQ ID NO:187, and designated as H338L293, (see page 127). The specification teaches that H338L293 binds to biotinylated human IL-33 and that it does not inhibit nuclear translocation of p65/RelA NFkB in IL-33-stimulated Huvecs 30 minutes following stimulation, (see figure 14B and figure 31). The specification also teaches that H338L293 inhibits the IL-6 activity, (see figure 15). The specification teaches that the antibody comprising the heavy chain of SEQ ID NO:542 and the light chain sequence of SEQ ID NO:547, designated as 33-640086-7 binds to human IL-33, (see figures 44 and paragraphs 1044-1047).  However, none of the antibodies disclosed in the instant specification are shown to bind IL-33 DSB or inhibit or attenuate redIL-33 activity. Indeed, it appears that antibody IL330004 and IL330425 stimulate redIL-33 activity, (see figure 26). 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation, methods of making the product, or any combination thereof.  In this case, the only factors present in the claims are that the antibody encoded by the claimed nucleic acid, must have the ability to attenuate or inhibit activity of redIL-33 protein or that it catalyzes oxidation of redIL-33 to IL-33 DSB. There is not even identification of any particular portion of a structure that must be conserved.  However, the specification fails to teach antibodies that fall within the recited genius. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of encoded antibodies that are able to attenuate or inhibit activity of redIL-33 protein or that catalyze oxidation of redIL-33 to IL-33 DSB (and the polynucleotides encoding such).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies and polynucleotides that encode such, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
The specification describes IL-33-DSB as being oxidized form of IL-33, (see 0009). Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen, (see page 2).  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, (table 2 and figure 2). 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168; cited on the IDS of 04/01/2021) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, (abstract). The Lloyd reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen, (page 167, column 1). The Lloyd et al reference also teaches that a wide variety of VH and VL pairings further increase diversity, (page 159, column 2).  
Goel et al. (2004, J. Immunol. 173: 7358-7367, cited on the IDS of 04/01/2021) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin, (abstract). The Goel reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues (See page 7359, column 1).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences (abstract). Khan teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability, (see page 5398, column 2). The Kahn et al reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs, (page 5404, column 1). The Kahn further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al, (Journal of Experimental Medicine; 2012; Vol. 209, pages 2079–2097), “have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (page 5404, middle of column 1). 
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide, (abstract). The Poosarla reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges..." (page 1340, column 2). 
 Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make IL-33-DSB and how to test them for desired binding and therapeutic activities, only two species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter, namely, an antibody that comprises the heavy chain of SEQ ID NO:182 and the light chain sequence of SEQ ID NO:187 (or CDR sequences of SEQ ID NOs: 183-185; 188-190) (and polynucleotides encoding such); and an antibody that comprises the heavy chain of SEQ ID NO:542 and the light chain sequence of SEQ ID NO:547 (or CDR sequences of SEQ ID NOs: 543-545; 548-550) (and polynucleotides encoding such). 
Accordingly, the specification describes a single species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description.
Furthermore, Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar in the instant case, although in this case there is description of the structure of a single antibody recited by the claims.  Specifically, in the instant case the structures of all possible encoded antibodies that bind IL-33-DSB, inhibit or attenuate redIL-33 or that catalyze oxidation of redIL-33 to IL-33 DSB have not been disclosed or taught.  As in the court case, the instant claims recite a genus of polynucleotides that encode a genus of antibodies that bind to a genus of IL-33DSB and redIL33.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”

	The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts basic legal principles of the written description requirement, reasoning that section 112 requires a written description of the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent.
 	Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the antagonists such as antibodies, the claims do not meet the written description requirement of 35 U.S.C. 112.
Therefore, only polynucleotides encoding (i) H338L293 antibody, comprising specific light chain variable and specific heavy chain variable amino acid sequences of SEQ ID NOs: 182 and 187 (or CDR sequences of SEQ ID NOs: 183-185/188-190), respectively, and (ii) the antibody H33_640087-7, comprising specific light chain variable and specific heavy chain variable amino acid sequences of SEQ ID NOs: 542 and 547 (or CDR sequences of SEQ ID NOs: 543-545; 548-550), respectively, but not the full breadth of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 USC § 112, [a]: Scope:

7b.	Claims 5-12, 14, 16-22, 24, 26-28, 30-32, 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a polynucleotide encoding a binding molecule that comprises the heavy chain of SEQ ID NO:182, (HCDR1-3 183-185), and the light chain sequence of SEQ ID NO:187, (LCDR1-3 188-190); and a binding molecule that comprises the heavy chain of SEQ ID NO:542, LCDR1-3 543-545), and the light chain sequence of SEQ ID NO:547, LCDR1-3 548-550); a vector comprising said polynucleotide, a host cell comprising said vector and a method of producing said antibody; does not reasonably provide enablement for a polynucleotide encoding a binding molecule, (a monoclonal antibody, human antibody, a chimeric antibody or a humanized antibody) which attenuates or inhibits activity of redIL-33 protein, which catalyzes oxidation of redIL-33 to IL-33 DSB, wherein said molecule is cross-reactive to wild-type redIL-33; a binding molecule that comprises only light or heavy CDR sequences; or a binding molecule that shares the recited 85%, 90%, or 95% identity to specific heavy and light chain sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claims 5-12, 14, 16-22, 24, 26-28, 30-32, 34-40 encompass a polynucleotide encoding a binding molecule, (a monoclonal antibody, human antibody, a chimeric antibody or a humanized antibody) which attenuates or inhibits activity of redIL-33 protein, which catalyzes oxidation of redIL-33 to IL-33 DSB, wherein said molecule is cross-reactive to wild-type redIL-33; claims 9-12 and 19-22 encompass a binding molecule comprises only light or heavy CDR sequences; claims  14 and 24 encompass a  binding molecule that shares a 85%, 95%, or 95% identity to specific heavy and light chain sequences.
Thus, the claims 5-12, 14, 16-22, 24, 26-28, 30-32, 34-40 encompass a genus of polynucleotides encoding a genus of binding molecules that display the recited activity without any structural requirements or a genus of antibodies that comprise only light or heavy chain CDR sequences or variants of the binding molecule. The specification teaches numerous antibodies that comprise specific heavy chain sequence and light chain sequences, (see table on pages 123-138). However, the specification does not teach that one single antibody inhibits or attenuates redIL-33 activity. The specification teaches an antibody that comprises the heavy chain of SEQ ID NO:182 and the light chain sequence of SEQ ID NO:187, designated as H338L293, (see page 127). The specification teaches that H338L293 binds to biotinylated human IL-33 and that it does not inhibit nuclear translocation of p65/RelA NFkB in IL-33-stimulated Huvecs 30 minutes following stimulation, (see figure 14B and figure 31). The specification also teaches that H338L293 inhibits the IL-6 activity, (see figure 15). The specification also teaches that the antibody comprising the heavy chain of SEQ ID NO:542 and the light chain sequence of SEQ ID NO:547, designated as 33-640086-7 binds to human IL-33, (see figures 44 and paragraphs 1044-1047).  However, none of the antibodies disclosed in the instant specification are shown to bind IL-33 DSB or inhibit or attenuate redIL-33 activity. Indeed, it appears that antibody IL330004 and IL330425 stimulate redIL-33 activity, (see figure 26). 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection, 2009, Vol. 22, No. 3, pages 159-168, see abstract). Lloyd et al found that on average, about 120 different antibodies in a library that comprise a wide variety of combinations of heavy and light-chain variable genes with function modifying properties can bind to a given antigen, (see page 168). Furthermore, the authors demonstrate that the CDR regions, particularly VH-CDR1, VH-CDR2 and VL-CDR2 contain a great number of mutations by 2–3-fold relative to the framework regions (see page 166, column 1 and figure 4B).  Likewise, Goel et al. (The Journal of Immunology, 2004, 173(12):7358-7367), made three antibodies that bind to the same 12-mer but have very different CDR1-3 sequences, (see abstract and figures 2 and 3). Edwards et al, (Journal of Molecular Biology, 2003, Vol. 334, pages 103-118; cited on the IDS of 04/01/2021) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, (BLyS) including 1098 unique VH and 705 VL sequences, and that there were high diversity in the HCDR3 region, (see page 106 , table 4). 
With respect to claims 9, 11, 14, 19, 20, 21, 24, (which require a binding chain with CDR, VH, and/or VL amino acid substitutions), it is not well established in the art that all variable domains are amenable to modifications much less even conservative. The state of the art teaches that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. For example, Brummell et al. (Biochemistry 32:1180-1187 (1993); cited on the IDS of 04/01/2021) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 to p. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999); cited on the IDS of 04/01/2021) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained "a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding" (Table 1).  However, Kobayashi et al. note "replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv" (p. 883, Col. 2, 3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. 114 mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that "not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, 4- p. 416, 1). The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the CDR domains, perform the mutagenesis on the CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and K on respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CDR-modified antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of all the CDR amino acid variations encompassed by the claims would result in just any antibody having retained the antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of antibodies.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
With respect to claims 9-12, 19-22, 34, and 35 which require only heavy CDR sequences or only light CDR sequences, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  Thus, the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  Casset et al (Biochemical and Biophysical Research Communications, 307:198-205, 2003; cited on the IDS of 04/01/2021), constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising less than all six CDRs of a parental antibody would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the claimed binding molecule must include both the light and heavy chains and all six CDRs, three from heavy chain, and three from the light chain, for framework sequences which maintain their correct spatial orientation.  One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs to be used in the claimed method, to an antibody that comprises only one light/heavy chain variable region (with 3 CDRs), would be as effective as an antibody that comprises all of six CDRs.   
Therefore, the specification is only enabling for a polynucleotide encoding a binding molecule that comprises the heavy chain of SEQ ID NO:182 and the light chain sequence of SEQ ID NO:187 (or CDR sequences of SEQ ID NOs: 183-185; 188-190); and a polynucleotide encoding a binding molecule that comprises the heavy chain of SEQ ID NO:542 and the light chain sequence of SEQ ID NO:547 (or CDR sequences of SEQ ID NOs: 543-545; 548-550), a vector comprising said polynucleotide, a host cell comprising said vector and a method of producing said antibody.

Claim Rejections - 35 USC § 102:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 5, 8, 16, 17, 18, 30-32, 34-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coyle et al US. PG-Pub 2010/0260770; published on 14 October 2010). 
It is noted that the specification describes that the redIL-33 is the active form of IL33, (see 0010).
 The instant claims 5, 8, 16, 17, 18, 30-32, 34-40, are drawn to a polynucleotide encoding a binding molecule, (an antibody, monoclonal antibody or humanized) which inhibits activity of redIL-33 protein, a vector comprising said polynucleotide, a host cell comprising said vector and a method of producing said antibody.
Coyle et al disclose nucleic acids encoding anti-IL33 antibodies, (monoclonal, humanized or chimeric), and a method of recombinantly producing IL-33 by expressing in host cells, (see 041,0058, 0112, 0114, 0118).  With respect to claims 30-32, the reference teaches that the encoded anti-IL-33 is humanized chimeric, monoclonal, vs, ScFvs, Fab or F(ab), (0133). For instant claims 34-36, see paragraphs 103-104. 
Therefore, the Coyle et al reference anticipates instant claims 5, 8, 16, 17, 18, 30-32, 34-40, absent any evidence on the contrary.

Conclusion:
9.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        22 November 2022


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647